Title: From Thomas Jefferson to Caesar Augustus Rodney, 28 October 1808
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                  
                     Th: Jefferson to mr Rodney 
                     
                     Oct. 28. 08.
                  
                  The bill referred to in the enclosed is not recieved, but I suppose may be expected hourly. how shall I proceed to have it paid so as to keep the account in the same form, that is to say, still in your name? when shall we have the pleasure and advantage of seeing you here? Affectionate salutations.
               